                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
                                                 § CASE NUMBER 1:11-CR-00095-MAC
v.                                               §
                                                 §
                                                 §
BERNARD VERTRAL JACKSON                          §
                                                 §

     REPORT AND RECOMMENDATION ON FIRST AMENDED PETITION FOR
             WARRANT FOR OFFENDER UNDER SUPERVISION

       Pending is a “First Amended Petition for Warrant or Summons for Offender Under

Supervision” filed January 2, 2019, alleging that the Defendant, Bernard Vertral Jackson,

violated his conditions of supervised release. This matter is referred to the undersigned United

States magistrate judge for review, hearing, and submission of a report with recommended

findings of fact and conclusions of law. See United States v. Rodriguez, 23 F.3d 919, 920 n.1

(5th Cir. 1994); see also 18 U.S.C. § 3401(i) (2000); E.D. TEX. CRIM. R. CR-59.

                           I. The Original Conviction and Sentence

       Bernard Vertral Jackson was sentenced on June 20, 2012, before The Honorable Marcia

A. Crone, of the Eastern District of Texas, after pleading guilty to the offense of Failure to

Update Sex Offender Registration, a Class C felony. This offense carried a statutory maximum

imprisonment term of 10 years. The guideline imprisonment range, based on a total offense

level of 13 and a criminal history category of IV, was 24 to 30 months. Bernard Vertral Jackson

was subsequently sentenced to 24 months’ imprisonment followed by a 5 year term of supervised

release subject to the standard conditions of release, plus special conditions to include drug and

mental health aftercare, sec offender treatment and testing, no child contact under the age of 18,


                                               -1-
no pornography, employment restrictions, travel restrictions, community restrictions, computer

restrictions, and a $100 special assessment.

                                       II. The Period of Supervision

       On January 3, 2014, Bernard Vertral Jackson completed his period of imprisonment and

began service of the supervision term.

       On April 24, 2017, the term of supervised release was revoked, and Bernard Vertral

Jackson was sentenced to 12 months’ imprisonment followed by 5 years supervised release,

subject to the updated mandatory and standard conditions of supervised release, plus the same

special conditions.

       On July 26, 2018, the court granted a request to modify his conditions of supervision, and

a special condition was added for Jackson to reside in a residential reentry center, in a

community corrections component, for a period of 180 days or until a residence was secured and

approved by the probation officer.

       On August 6, 2018, Jackson completed his period of imprisonment and began service of

the instant supervision term.

                                         III. The Petition

       United States Probation filed the First Amended Petition for Warrant for Offender Under

Supervision raising four allegations. The petition alleges that Bernard Vertral Jackson violated

the following conditions of release:

       Allegation 1. The defendant shall report to the probation officer in the federal
       judicial district where he resides within 72 hours of his release from
       imprisonment, unless the probation officer instructs him to report to a different
       probation office or within a different time frame.

       Allegation 2. The Defendant shall reside in a residential reentry center or similar
       facility, in a community corrections component, for a period of 180 days or until a
       residence has been secured and approved by the probation officer. The Defendant

                                                -2-
       shall abide by the rules and regulations of the center and pay subsistence
       according to the U.S. Bureau of Prisons’ guidelines.

       Allegation 3. The Defendant shall not commit another federal, state, or local
       crime.

       Allegation 4. The Defendant must not knowingly leave the federal judicial district
       where he is authorized to reside without first getting permission from the court or
       the probation officer.

                                         IV. Proceedings

       On January 3, 2019, the undersigned convened a hearing pursuant to Rule 32.1 of the

Federal Rules of Criminal Procedure to hear evidence and arguments on whether the Defendant

violated conditions of supervised release, and the appropriate course of action for any such

violations.

       At the revocation hearing, counsel for the Government and the Defendant announced an

agreement as to a recommended disposition regarding the revocation. The Defendant agreed to

plead “true” to the first allegation that claimed he failed to report to the probation office upon

release from imprisonment. In return, the parties agreed that he should serve a term of 16

months’ imprisonment, which shall include 6 months of unserved community confinement, with

five years of supervised release to follow.

                                    V. Principles of Analysis

       According to Title 18 U.S.C. § 3583(e)(3), the court may revoke a term of supervised

release and require the defendant to serve in prison all or part of the term of supervised release

authorized by statute for the offense that resulted in such term of supervised release without

credit for time previously served on post-release supervision, if the court, pursuant to the Federal

Rules of Criminal Procedure applicable to revocation of probation or supervised release, finds by

a preponderance of the evidence that the defendant violated a condition of supervised release,



                                                -3-
except that a defendant whose term is revoked under this paragraph may not be required to serve

on any such revocation more than five years in prison if the offense that resulted in the term of

supervised release is a Class A felony, more than three years if such offense is a Class B felony,

more than two years in prison if such offense is a Class C or D felony, or more than one year in

any other case. The original offense of conviction was a Class C felony, therefore, the maximum

imprisonment sentence is 2 years.

        According to U.S.S.G. § 7B1.1(a)1, if the court finds by a preponderance of the evidence

that the Defendant violated conditions of supervision by failing to report to the probation office

upon release from imprisonment, the Defendant will be guilty of committing a Grade C

violation. U.S.S.G. § 7B1.3(a)(2) indicates that upon a finding of a Grade C violation, the court

may (A) revoke probation or supervised release; or (B) extend the term of probation or

supervised release and/or modify the conditions of supervision.

        U.S.S.G. § 7B1.4(a) provides that in the case of revocation of supervised release based on

a Grade C violation and a criminal history category of IV, the policy statement imprisonment

range is 6 to 12 months.

        According to U.S.S.G. § 7B1.3(c)(1), where the minimum term of imprisonment

determined under U.S.S.G. § 7B1.4 is at least one month but not more than six months, the

minimum term may be satisfied by (A) a sentence of imprisonment; or (B) a sentence of

imprisonment that includes a term of supervised release with a condition that substitutes

community confinement or home detention according to the schedule in U.S.S.G. § 5C1.1(e), for

any portion of the minimum term.



1. All of the policy statements in Chapter 7 that govern sentences imposed upon revocation of supervised release
are non-binding. See U.S.S.G. Ch. 7 Pt. A; United States v. Price, 519 F. App’x 560, 562 (11th Cir. 2013).


                                                      -4-
       According to U.S.S.G. § 7B1.3(d), any restitution, fine, community confinement, home

detention, or intermittent confinement previously imposed in connection with a sentence for

which revocation is ordered that remains unpaid or unserved at the time of revocation shall be

ordered to be paid or served in addition to the sanction determined under U.S.S.G. § 7B1.4 and

any such unserved period of community confinement, home detention, or intermittent

confinement may be converted to an equivalent period of imprisonment.

       According to 18 U.S.C. § 3583(h), when a term of supervised release is revoked and the

defendant is required to serve a term of imprisonment, the court may include a requirement that

the defendant be placed on a term of supervised release after imprisonment. The length of such a

term of supervised release shall not exceed the term of supervised release authorized by statute

for the offense that resulted in the original term of supervised release, less any term of

imprisonment that was imposed upon revocation of supervised release. The authorized term of

supervised release for this offense is not less than 5 years.

       In determining the Defendant’s sentence, the court shall consider:

       1. The nature and circumstance of the offense and the history and characteristics of the
          defendant; see 18 U.S.C. § 3553(a)(1);

       2. The need for the sentence imposed: to afford adequate deterrence to criminal conduct;
          to protect the public from further crimes of the defendant; and to provide the
          Defendant with needed educational or vocational training, medical care, other
          corrective treatment in the most effective manner; see 18 U.S.C. §§ 3553 (a)(2)(B)-
          (D);

       3. Applicable guidelines and policy statements issued by the Sentencing Commission,
          for the appropriate application of the provisions when modifying or revoking
          supervised release pursuant to 28 U.S.C. § 994(a)(3), that are in effect on the date the
          defendant is sentenced; see 18 U.S.C. 3553(a)(4); see also 28 U.S.C. § 924(A)(3);

       4. Any pertinent policy statement issued by the Sentencing Commission, pursuant to 28
          U.S.C. § 994(a)(2), that is in effect on the date the defendant is sentenced; see 18
          U.S.C. § 3553(a)(5); and



                                                 -5-
        5. The need to avoid unwarranted sentence disparities among defendants with similar
           records who have been found guilty of similar conduct; see 18 U.S.C. § 3553(a)(6).

        6. The need to provide restitution to any victims of the offense.

18 U.S.C. §§ 3583(e) and 3553(a).
                                         VI. Application

        The Defendant pled “true” to the petition’s allegation that he violated a standard

condition of release that he failed to report to the probation office upon release from

imprisonment. Based upon the Defendant’s plea of “true” to this allegation of the First Amended

Petition for Warrant or Summons for Offender Under Supervision and U.S.S.G. § 7B1.1(a), the

undersigned finds that the Defendant violated a condition of supervised release.

        The undersigned has carefully considered each of the factors listed in 18 U.S.C. §

3583(e). The Defendant’s violation is a Grade C violation, and the criminal history category is

IV. The policy statement range in the Guidelines Manual is 6 to 12 months. The Defendant did

not comply with the conditions of supervision and has demonstrated an unwillingness to adhere

to conditions of supervision. In addition, he has a history of absconding from supervision and

failing to comply with terms of supervised release as shown by his previous revocation in this

case.

        Consequently, incarceration appropriately addresses the Defendant’s violation.       The

sentencing objectives of punishment, deterrence and rehabilitation along with the

aforementioned statutory sentencing factors will best be served by a prison sentence of 16

months (which includes 6 months of unserved community confinement converted to an

equivalent term of imprisonment), with five years of term of supervised release to follow.




                                                -6-
                                    VII. Recommendations

       The court should find that the Defendant violated the allegation in the petition that he

violated a standard condition of release by failing to report to the probation office upon release

from imprisonment. The petition should be granted and the Defendant’s supervised release

should be revoked pursuant to 18 U.S.C. § 3583. The Defendant should be sentenced to a term

of 16 months’ imprisonment (which includes 6 months of unserved community confinement

converted to an equivalent term of imprisonment), with five years of term of supervised release

to follow.   The Defendant requested to serve his prison term at the Federal Correctional

Institution in Seagoville, Texas. The Defendant’s request should be accommodated, if possible.

       In addition to the mandatory and standard conditions of supervised release, the same

special conditions previously imposed by Judge Crone shall be imposed, including: financial

disclosure; drug aftercare; mental health aftercare; sex offender treatment program; no contact

with children under the age of 18 unless supervised by an adult approved by the probation

officer; employment restrictions, travel restrictions, community restrictions, and no pornography.

The rationale for these special conditions is contained in the Defendant’s Presentence

Investigation Report, including monitoring his finances for fees and restitution, his history of

substance abuse, his history of mental health, his history of absconding from supervision, and the

nature of his criminal history.

                                       VIII. Objections
       At the close of the revocation hearing, the Defendant, defense counsel, and counsel for

the government each signed a standard form waiving their right to object to the proposed

findings and recommendations contained in this report, consenting to revocation of supervised

release, and consenting to the imposition of the above sentence recommended in this report

(involving all conditions of supervised release, if applicable). The Defendant also waived his

                                               -7-
right to be present and speak and have his counsel present and speak before the district court

imposes the recommended sentence.        Therefore, the court may act on this report and

recommendation immediately.


    SIGNED this 7th day of January, 2019.




                                               _________________________
                                               Zack Hawthorn
                                               United States Magistrate Judge




                                             -8-
